Citation Nr: 0029965	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  94-28 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES



1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
defective hearing.  

3.  Entitlement to service connection for a lung disability.  

4.  Entitlement to service connection for a cardiovascular 
disability.  

5.  Entitlement to service connection for a skin rash of the 
right foot.  

6.  What evaluation is warranted for a left shoulder 
disability, currently evaluated as 10 percent disabling.  

7.  What evaluation is warranted for a left wrist disability 
currently evaluated as noncompensable.  

8.  What evaluation is warranted for a left ankle disability 
currently evaluated as noncompensable.  

9.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968, from May 1969 to May 1972 and from August 1976 to 
August 1979.  He also served in the National Guard for 
various periods from August 1980.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

In July 1980, the RO denied entitlement to service connection 
for a bilateral knee disability and defective hearing.  The 
veteran was informed of that decision in August 1980, and he 
did not timely appeal.  Those decisions are final.  The 
veteran has attempted to reopen his claims and this appeal 
ensued after the RO found that no new and material evidence 
had been received.  

In August 1996, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claims.  

During the course of this appeal, the veteran has raised the 
issue of entitlement to service connection for various 
disabilities as the result of exposure to Agent Orange.  In 
addition, the issue of entitlement to service connection for 
otitis of the left ear was raised.  These matters were 
referred to the RO for the appropriate action in the most 
recent Board remand, and the Board will not address them 
further.  

Service connection for PTSD was granted in April 1995.  The 
veteran was assigned a 10 percent evaluation.  He 
subsequently disagreed with that rating.  The rating was 
increased to 30 percent in April 1998, and the veteran 
disagreed with that finding.  While the case was in remand 
status, the RO granted service connection for a left shoulder 
disability, a left wrist disability, and a left ankle 
disability.  The veteran has disagreed with the evaluations 
assigned to these disabilities.  As all of the evaluations 
assigned are less than the maximum available under the 
applicable diagnostic criteria, the veteran's claims remain 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The issues of entitlement to service connection for defective 
hearing and for a skin rash of the right foot will be 
addressed in the Remand that follows this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's left shoulder disability is manifested by 
complaints of pain and limitation of motion with difficulty 
performing overhead tasks.  Abduction and flexion are to 110 
degrees, while external rotation is to 70 degrees and 
internal rotation is to 60 degrees. 

3.  The veteran's left wrist disability is manifested by 
complaints of pain.  Extension is to 70 degrees and flexion 
is to 60 degrees.  

4.  The veteran has left wrist weakness resulting in 
additional disability.  

5.  The veteran's left ankle disability is manifested by 
complaints of discomfort.  He has 30 degrees of dorsiflexion 
and 30 degrees of plantar flexion.  

6.  The veteran's PTSD prior to November 1996, is manifested 
by complaints of jumpiness, depression, anger and trouble 
sleeping.  The veteran's disability was no more than mild.  

7.  The veteran's PTSD after November 1996 is manifested by 
complaints of difficulty falling asleep, nightmares, 
flashbacks and mood changes.   The GAF was 50-60.  

8.  In July 1980, the RO denied service connection for a 
bilateral knee disability and for defective hearing.   The 
veteran did not appeal that decision and that decision is 
final.

9.  The evidence received subsequent to the July 1980 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claims.

11.  The veteran does not have a chronic knee disability that 
his related to his military service.  

12.  The veteran does not have a current diagnosis of a lung 
disability.  

13.  The veteran does not have a current heart disability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for a 
left shoulder disability have not been met at any time during 
the appeal period.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Plate I, Diagnostic Code 5203 (1999).

2.  The schedular criteria for a compensable evaluation a 
left wrist disability have not been met at any time during 
the appeal period. 38 U.S.C.A. §§ 1155, 5107 (West 1991) 38 
C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5215 (1999).  

3.  The criteria for a separate 10 percent rating for a left 
wrist disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991) 38 C.F.R. §§ 3.321, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5215 (1999).  

4.  The schedular criteria for a compensable evaluation for a 
left ankle disability have not been met at any time during 
the appeal period.   38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Code 5271 (1999).  

5.  Prior to November 1996, the criteria for an evaluation of 
more than 10 percent for PTSD have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.129. 4.130, 4.132, 
Diagnostic Code (DC) 9411 (1996).  

6.  Since November 1996, the criteria for an evaluation of 30 
percent, but no more, for PTSD have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.129. 4.130, 4.132, 
Diagnostic Code (DC) 9411 (1996); 38 C.F.R. §§ 4.126, 4.130, 
DC 9411 (1999).

7.  The evidence received subsequent to the July 1980 RO 
decision is new and material, and serves to reopen the claim 
for entitlement to service connection for a bilateral knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

8.  The evidence received subsequent to the July 1980 RO 
decision is new and material, and serves to reopen the claim 
for entitlement to service connection for bilateral defective 
hearing.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156 (1999).  

9.  A bilateral knee disability was not incurred in or 
aggravated by service.  

10.  A lung disability was not incurred in or aggravated by 
service.  

11.  A heart disability was not incurred in or aggravated by 
service.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented claims that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claims has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing. 38 
C.F.R. §§ 4.40, 4.45, 4.59. See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that, in a 
claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim. 

Service connection was granted for a left shoulder 
disability, as 10 percent, a left wrist disability, as 
noncompensable, and a left ankle disability, as 
noncompensable in an April 1998 rating decision.  The 
veteran's left shoulder disability is rated under Diagnostic 
Code (DC) 5203; his left wrist disability is rated under 
Diagnostic Code 5215; and his left ankle disability is rated 
under Diagnostic Code 5271.  


A.  Left Shoulder Disability

Service medical records show that the veteran complained of 
pain in the left shoulder in November 1976.  The examination 
showed mild crepitus.  On examination by VA in March 1980, 
crepitus was noted, as were complaints of pain.  There was no 
loss of motion.  In December 1992, on VA examination, the 
veteran complained of shoulder pain.  It was noted that range 
of motion was limited to 140 degrees due to pain.  The 
diagnosis was, history of pain in his left shoulder, normal 
X-ray.  

At his personal hearing in April 1995, and at his hearing 
before the undersigned in August 1996, the veteran discussed 
his inservice complaints, and his current treatment.   
Complete transcripts are of record.  

On VA examination in December 1997, the veteran complained of 
pain and limitation of motion in the left shoulder.  He was 
noted to have 110 degrees of abduction and flexion, actively 
and passively.  He had external rotation to 70 degrees and 
internal rotation to 60 degrees.  There was no muscular 
atrophy.  X-rays showed fusion of the acromioclavicular 
joint, and fusion of the clavicle at the scapula.  The 
diagnosis was, fusion of the AC joint of the left shoulder, 
spontaneous after injury in 1977.  It was opined that the 
veteran's left shoulder disability produced pain and 
limitation of motion.  It was stated that this significantly 
limited his functional ability particularly during flare-ups.  

Under DC 5203, concerning impairment of the clavicle or 
scapula, a 20 percent evaluation is warranted for dislocation 
of the clavicle or scapula or nonunion of the clavicle or 
scapula with loose movement.  A 10 percent rating is 
warranted for nonunion without loose movement, or with 
malunion.  

Under DC 5201, regarding limitation of motion of the arm, a 
20 percent evaluation is warranted with limitation of motion 
of the arm at shoulder level, or to midway between the side 
and shoulder level.  A 30 percent evaluation is in order with 
limitation of the arm to 25 degrees from the side.

Under DC 5200, regarding ankylosis of the scapulohumeral 
articulation, a 20 percent evaluation is warranted for 
favorable ankylosis of the scapulohumeral articulation with 
abduction to 60 degrees, when the veteran can reach his mouth 
and head.  Under DC 5202, humerus, other impairment of, a 20 
percent evaluation is warranted for malunion of the humerus 
with either moderate, or marked deformity or recurrent 
dislocation of the scapulohumeral joint with frequent or 
infrequent episodes and guarding of all arm movements.  A 40 
percent evaluation would be in order for fibrous union of the 
humerus.  

It is noted that full shoulder forward flexion and abduction 
is to 180 degrees. Full external rotation is to 90 degrees up 
and down. 38 C.F.R. § 4.71, Plate I.

Applying the relevant provisions to the clinical evidence 
summarized above, the Board concludes that the criteria for a 
greater than 10 percent rating have not been met at any time 
during the appeal period.  First, there is no evidence of 
dislocation or nonunion of the clavicle or scapula with loose 
movement, therefore consideration of an increase for the 
veteran's disability under DC 5203, would not entitle the 
veteran to an increased rating.  The Board notes that the 
clinical findings do not disclose that he has ankylosis of 
the scapulohumeral articulation.  (Ankylosis is defined as 
stiffening or fixation of a joint.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  For example, on the recent VA 
examination the veteran was able to move his left shoulder to 
110 degrees of flexion and abduction.   Internal and external 
rotation were noted to be to 60 and to 70 degrees, 
respectively.  Further, X-rays showed no evidence of 
ankylosis.  

A 20 percent evaluation is warranted with limitation of 
motion of the arm to shoulder level, or midway between the 
side and the shoulder level of the minor arm. There is no 
competent evidence that the veteran has limitation of motion 
which warrants a 20 percent evaluation under DC 5201.  

In addition, there is no evidence of recurrent dislocation of 
the scapulohumeral joint or malunion of the humerus such to 
warrant a higher than 10 percent evaluation under DC 5202.   

The Board notes that the veteran in this case is, by clinical 
studies, right-handed.   In order to warrant an increased 
evaluation for his service-connected left shoulder 
disability, there would, of necessity, need to be 
demonstrated the presence of a limitation of motion of the 
veteran's left arm at shoulder level, or nonunion of the 
clavicle or scapula, with loose movement or dislocation. 38 
C.F.R. Part 4, Codes 5201, 5203 (1999).  

As noted above, under no circumstances is the veteran's left 
arm movement limited to shoulder level.  Nor are there 
clinical manifestations approximating nonunion of the 
clavicle or scapula, accompanied by loose movement.  Under 
such circumstances, the Board is of the opinion that the 
respective 10 percent evaluation currently in effect for the 
veteran's service-connected left shoulder disability is 
appropriate, and that an increased rating is not warranted.  

In this case, the rating that is assigned compensates the 
veteran for pain, and the minimal limitation of motion that 
is demonstrated.  There is no basis, even giving 
consideration to the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), and the provisions of 38 C.F.R. § 4.40 et seq., to 
assign a higher rating. The functional limitation due to pain 
is contemplated in the current compensable rating and indicia 
of a higher rating such as atrophy are not shown.

 The Board concludes that the currently assigned 10 percent 
evaluation for the disability of the left shoulder is an 
adequate reflection of the level of disability including the 
complaints of pain.  It is the further conclusion of the 
Board that the current rating contemplates the degree of 
functional impairment present due to pain on movement so that 
a separate rating is not indicated.  



B.  The Left Wrist

The veteran's left wrist disorder is currently rated under 
Diagnostic Code (DC) 5215 of the Rating Schedule, indicating 
that it is rated based on limitation of motion of the wrist. 
See 38 C.F.R. § 4.71a, DC 5215 (1999).  Service connection 
was granted in April 1998 and a noncompensable evaluation was 
assigned, effective from October 1992.  Service records show 
treatment for left wrist complaints in 1977.  On VA 
examination in March 1980, the left wrist was not evaluated.  
On examination in December 1992, the veteran had full range 
of motion of the left wrist, and the finding was, history of 
pain in his left wrist, no pathology found.  X-rays were 
normal.  

At his personal hearing in April 1995, and at his hearing 
before the undersigned in August 1996, the veteran discussed 
his inservice complaints, and his current treatment.   
Complete transcripts are of record.  

On VA examination in December 1997, the veteran reported 
having left wrist pain and weakness.  He had to 70 degrees of 
extension and to 60 degrees of flexion.  Pronation and 
supination were described as normal, to 90 degrees.  It was 
noted that the veteran had some weakness of grip on the left 
when compared to the right.  X-rays showed a degenerative 
cyst within a capitate bone.  The diagnosis was, degenerative 
changes within the capitate bone of the left wrist.  It was 
opined that the veteran had pain on gripping and that this 
significantly limited his functional ability particularly 
during flare-ups.  

Limitation of motion of the wrist is addressed in DC 5215.  
It authorizes a maximum 10 percent disability rating for 
limitation of wrist motion resembling dorsiflexion of less 
than 15 degrees or palmar flexion limited in line with 
forearm. 38 C.F.R. § 4.71a, DC 5215 (1999). Regulations 
provide that, in every instance where the Rating Schedule 
does not provide for a 0 percent (noncompensable) disability 
rating for a diagnostic code, such a rating shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1999).

Pursuant to Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003, which provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5003 further provides that when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion. Under Hicks v. Brown, 8 Vet. App. 417 (1995), the 
Court noted that Diagnostic Code 5003 and 38 C.F.R. § 4.59 
deem painful a motion of a major joint or group of minor 
joints caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in. 
Therefore, with x-ray evidence of degenerative changes and 
objective demonstration of painful, but not limited, motion 
of the affected joint, a 10 percent rating would be applied 
to the joint under Diagnostic Code 5003.

In this case, the most recent medical evidence shows that the 
veteran's left wrist has normal range of motion, according to 
the December 1997 VA examination report.  This was noted to 
be to 70 degrees of extension and to 60 degrees of wrist 
flexion.  Pronation and supination were noted to be normal to 
90 degrees in the forearm.  Weakness of grip was noted on the 
left.  X-rays showed a degenerative cyst within a capitate 
bone.  The medical evidence does not indicate that the 
veteran's limitation of range of motion approaches 
dorsiflexion of less than 15 degrees, nor of palmar flexion 
in line with the forearm at any time during the appeal 
period.  None of the medical evidence of record indicates 
such a severity of limitation of range of motion.  In 
addition, there is nothing in the record that confirms a 
finding of pain on motion by objective demonstration.  

After review of the regulations, the Board finds no DC in the 
Rating Schedule that authorizes a disability rating in excess 
of the currently assigned noncompensable evaluation for the 
veteran's left wrist disorder. While DC 5214 allows for a 
higher disability evaluation, it pertains to ankylosis of the 
wrist.  38 C.F.R. § 4.71a, DC 5214 (1999). The veteran does 
not have ankylosis.  

Objectively, the veteran's left wrist disability does not 
meet the criteria for a 10 percent disability rating under DC 
5215.  However, for musculoskeletal disabilities, the Court 
has held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.   DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995). In this case, the veteran's disability 
appears to be predominantly functional in nature, and 
manifested by weakness.  The Board notes the veteran's 
complaints and accepts that the veteran has some functional 
impairment caused by weakness due to his service-connected 
left wrist disability which results in additional disability.  
His weakness and complaints of pain cause some functional 
limitation of motion.  The Board finds no other functional 
impairment. The evidence shows that his wrist has no 
swelling, deformity, instability, atrophy, or other 
functional impairment.  In light of the above, the Board 
finds that a separate 10 percent rating for functional 
impairment due to weakness is warranted. 38 C.F.R. § 4.71a, 
DC 5215 (1999) DeLuca v. Brown, 8 Vet. App. 202 (1995).  


C.  The Left Ankle

Service medical records show that the veteran was treated in 
service for a left ankle injury in January 1972.   X-rays of 
the left ankle in December 1992 were normal. At his personal 
hearing in April 1995, and at his hearing before the 
undersigned in August 1996, the veteran discussed his 
inservice complaints, and his current treatment.   Complete 
transcripts are of record.  
 
On recent VA examination in December 1997, the veteran 
complained of discomfort in the left ankle particularly when 
walking or standing.  On examination, it was noted that there 
was no swelling, and that motion was normal.  He had 30 
degrees of dorsiflexion and 30 degrees of plantar flexion.  
There was normal inversion and eversion, and no deformity.  
X-rays showed no bone or joint abnormality.  The diagnosis 
was, recurrent sprains of the left ankle. 

The veteran's left ankle disability is rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
This code includes only two criteria. With marked limitation 
of motion, a 20 percent evaluation is warranted and with 
moderate limitation of a motion, a 10 percent evaluation is 
warranted.  A normal range of ankle dorsiflexion for VA 
rating purposes is considered to be from 0 to 20 degrees, and 
for plantar flexion from 0 to 45 degrees. 38 C.F.R. § 4.71, 
Plate II (1999). Since this diagnostic code is based on 
limitation of motion, the provisions of DeLuca v. Brown, 8 
Vet. App. 202 (1995) apply.  

There is no more than slight limitation of motion of the left 
ankle as evidenced by limitation of plantar flexion to 30 
degrees (normal is to 45 degrees).  Motion is not moderately 
limited and thus a rating of 10 percent is not warranted.  In 
addition, there is no showing of impairment of the tibia and 
fibular (DC 5262), ankylosis (DC 5270, 5272), or malunion of 
the os calcis or astragalus (DC 5273).  As to functional 
impairment, the veteran has complained of discomfort; however 
objective evidence does not show pain on motion, weakness, 
atrophy or any other clinical finding to support the 
assignment of an increased evaluation due to functional 
impairment.  


D.  PTSD

The veteran was examined by VA in December 1992.  He reported 
that he did not sleep well, and that he spent a typical day 
working or visiting his mother, family or friends.  He stated 
that he was involved in a relationship with a woman but did 
not want to get serious.  He described his mood as depressed 
for the past ten years.  He reported having a bad temper but 
that he did not hurt anyone.  His affect was noted to be 
restricted; his speech was normal; and his thought processes 
were goal directed.  He denied suicidal or homicidal ideation 
as well as paranoid ideation.  It was noted that he was alert 
and oriented times 3.  Recent and remote memory were intact.  
His intelligence was average; his insight was fair and his 
social judgment was intact.  The diagnosis indicated that the 
veteran had a history of difficulty sleeping and having a 
depressed mood.  It was noted that he did not meet the 
criteria for major depression or dysthymia, and that he had 
anxiety related to his financial situation as well as a 
history of ETOH abuse.  

In November 1994, the veteran was examined by VA.  He related 
his experiences in Vietnam.  He reported that he currently 
felt jumpy, depressed, angry, and that he had trouble 
sleeping.  On examination, it was noted that his affect was 
restricted and almost flat.  His speech was goal directed, 
his memory was intact, and his judgment was fair.  He denied 
suicidal or homicidal ideations, was alert and oriented times 
3, and had no evidence of a thought disorder.  He stated that 
he currently lived alone and was a carpenter and painter.  He 
reported being close to his children and having several 
friends.  The examiner stated that the veteran had PTSD, 
mild.  The diagnoses were: alcohol dependence; PTSD, mild; 
and history of depression.  The GAF was 62.  

In April 1995, the RO granted service connection for PTSD and 
assigned a 10 percent evaluation effective from October 1992.  

The veteran was examined by VA in December 1997.  The 
examiner noted that the claims file had been made available 
for review.  The veteran stated that he was taking Prozac.  
He reported that he had difficulty falling asleep, and that 
he had nightmares 3 to 5 times a month.  He stated that he 
had flashbacks and mood changes.  He stated that he had 
pretty good relationships with his children and that he 
worked part time doing painting and light carpenter work.  It 
was noted that the veteran was dressed casually with average 
to slightly below average grooming.  It was noted that he was 
fully oriented and cooperative.  His mood was slightly 
dysphoric and his affect was full range.  His thoughts were 
logical and goal directed.  His memory was grossly intact for 
short and long term events.  In conjunction with the 
examination, several psychological tests were performed and 
the results were noted in the record.  The pertinent 
diagnosis was, PTSD.  The GAF was 50-60.  

In April 1998, the RO increased the veteran's rating for PTSD 
to 30 percent disabling, effective from December 1997.  

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission. An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. The 
rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment. 38 C.F.R. § 4.126 (1999). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (1999).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  This 
veteran has appealed the rating decision of April 1995 which 
assigned a 10 percent evaluation from October 1992 and an 
April 1998 rating action which assigned a 30 percent 
evaluation effective from December 1997.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons and 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
1991).

Inasmuch as the regulations pertaining to the rating of 
psychiatric disabilities were revised effective November 7, 
1996, during the pendency of the veteran's claim, he is 
entitled to evaluation of his disability under either the 
previously existing regulations or the newly amended 
regulations, - whichever is determined to be more favorable 
in his individual case.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); VAOPGCPREC. 11-97.  With regard to the newly 
revised rating criteria, the Board notes for any date prior 
to the effective date of the amended regulations, the Board 
may not apply the revised schedular criteria to a claim.

The regulations in effect at the time the veteran initiated 
his claim prior to November 7, 1996, provide that in 
evaluating psychoneurotic disorders, a significant degree of 
rating judgment is required. Impairment of social 
adaptability, in itself, the history and complaints provided 
by an appellant, or the categorization of the severity of 
impairment by a psychiatric examiner or treating physician is 
not determinative. Rather, significant factors for 
consideration are those abnormalities of conduct, judgment 
and emotional reactions that produce impairment of earning 
capacity. Time lost from work and decreased work efficiency 
are two of the most important determinants of disability. 
However, it must be shown that such industrial impairment is 
the result of the actual manifestations of the service- 
connected disorder. The objective findings and analysis of 
those findings, i.e., "actual symptomatology," are, 
therefore, afforded great emphasis in the evaluation of 
psychiatric disability. 38 C.F.R. §§ 4.126, 4.129 and 4.130.

Under the general rating formula for psychoneurotic 
disorders, previously in effect, a noncompensable evaluation 
is assigned when there are neurotic symptoms which may 
somewhat adversely affect relationships with others, but 
which do not cause impairment of working ability.  A 10 
percent evaluation is warranted where there is emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  Where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
disability evaluation will be assigned. A 50 percent 
disability evaluation is for assignment where the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

The revised regulations, effective as of November 7, 1996, 
are cited, in pertinent part, below:

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.

General Rating Formula for Mental Disorders:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, are the criteria for a 50 percent evaluation.  
A 30 percent rating is assigned where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). Occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, is evaluated as 10 
percent disabling, and where a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication, a noncompensable rating is 
warranted. 38 C.F.R. § 4.130 (1999)

On application of the schedular criteria to the facts of this 
case it is clear that under the prior or the newly revised 
regulations there is no evidentiary basis for a rating beyond 
those assigned by the RO for the periods of time indicated.  
Prior to November 1996, the veteran on examination displayed 
no more than mild impairment due to his PTSD.  He reported in 
November 1994 that he was working as a carpenter and painter.  
He noted having several friends, was oriented times 3, and 
his judgment was fair.  The examiner diagnosed mild PTSD.  
Thus, a rating beyond 10 percent is not shown at any time 
prior to November 1996, under the criteria then in effect 
since there is no showing of moderate social or industrial 
impairment.  

After November 1996, the record shows that on examination in 
December 1997, the veteran had sleep problems, but reported 
having good relationships with his children and working part 
time.  He was fully oriented, and his long and short term 
memory were intact.  At this time, the record reflects some 
social impairment.  The record does not reflect occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships so that a rating beyond the assigned 30 percent 
would be warranted.  Nor does it show the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment so at to warrant a 50 percent 
evaluation under the prior criteria.  

The record does not provide an evidentiary basis for a 50 
percent evaluation, which requires either a showing of even 
greater social and industrial impairment, characterized as 
considerable, under the old criteria, or evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
and impaired abstract thinking attributed to the psychiatric 
disability; impaired judgment; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships, under the revised 
criteria.  In addition to the evidence of good personal 
relationships with family members and a history of at least 
part time employment unimpaired by social difficulty 
described above, the record shows the veteran's thoughts were 
logical and goal directed.  His memory was grossly intact.   
There is no evidence of panic attacks or flattened affect.  
Although his mood was slightly dysphoric, there is no 
indication of disturbed motivation.  Accordingly, the 
evidence is against the assignment of a rating greater than 
30 percent under either the old or the revised criteria under 
the appropriate time period or of 10 percent under the prior 
criteria as assigned in April 1995 and effective from October 
1992.  


II.  Service Connection

A.  New and Material Evidence


Entitlement to service connection for a bilateral knee 
disability and for defective hearing was denied by the RO in 
July 1980.  At that time, the RO determined that the 
available service medical records were negative for 
complaints and treatment for either disability and that the 
veteran currently had normal hearing on examination by VA in 
March 1980.  Examination of the knees showed no loss of 
motion and X-rays of the knees were normal.  The diagnosis 
was arthritis of the knees.  The veteran was notified of that 
decision in August 1980, and of his appellate rights, but he 
did not appeal this decision.  Thus, the July 1980 rating 
action is final. See 38 U.S.C.A. § 7105 (West 1991).  
However, the veteran may reopen his claims by submitting new 
and material evidence. 38 U.S.C.A. § 5008 (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).

The Court has held that, in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  However, that evidence must be competent in 
order for the presumption to attach.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  VA is directed to consider the 
evidence that has been added to the record since the last 
final disallowance of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Evidence submitted since the July 1980 rating action includes 
the private and VA medical records, lay statements and 
service medical records dated beginning in the 1980's and 
into the 1990's.  A December 1989 National Guard examination 
report shows a diagnosis of defective hearing, and defective 
hearing has been documented on VA examination in December 
1997.  The Board notes that pertinent regulatory authority 
provides that service department reports, including service 
medical records, are new and material evidence sufficient to 
reopen a previously denied claim. See 38 C.F.R. § 3.156 (c).  
Accordingly, the Board concludes that the additional service 
medical records are "new and material" evidence and the 
claims concerning service connection for a bilateral knee 
disability and for defective hearing are reopened.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service, and some disabilities such as arthritis, a lung 
disability or a heart disability may be presumed to have been 
incurred in service in manifested to a compensable degree 
within the first post-service year.  38 U.S.C.A. §§ 1101, 
1110, 1113 1137 (West 1991); 38 C.F.R. § § 3.303(a), 3.307, 
3.309  (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b) (West 1991); Savage v. Gober, 
10 Vet. App. 488, 494-95 (1997).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) 
(1999).  


Bilateral Knee Disability, A Cardiovascular Disability, and A 
Lung Disability.

As to the bilateral knee disability, the record shows that 
the veteran was not treated during service for knee 
complaints.  His service medical records do not show 
treatment for a bilateral knee problem during his active 
service in the United States Army.  On examination by VA in 
March 1980, while arthritis of the knees was diagnosed, the 
veteran had no limitation of motion, and X-rays were normal.  
On a March 1995 NG examination, it was noted that the knees 
were tender and the veteran reported that he could not do 
complete range of motion with either knee.  No pertinent 
diagnosis was offered.  On recent VA examination in December 
1997, the veteran complained of pain and swelling in both 
knees.  The examiner noted that the veteran had normal range 
of motion of both knees from full extension to 145 degrees of 
flexion.  Crepitation on motion of both knees was noted.  X-
rays of the knees revealed no bone or joint abnormalities.  
Chondromalacia of the patella of both knees was found.  While 
the veteran has been diagnosed with chondromalacia of both 
knees, the record contains no medical documentation relating 
this or any other bilateral knee disability with the 
veteran's military service, over ten years after service 
discharge.  Absent a showing that a chronic knee disability 
was incurred in service and is related to the current 
diagnosis, the claim can not be allowed.  

As to the lung disability, the service records for the 
veteran's Army duty show no complaint, diagnosis or treatment 
for a lung disability.  On VA examination in April 1980, the 
veteran reported having shortness of breath with smoking one 
pack of cigarettes per day, and an unproductive cough.  The 
lungs were clear and there was no wheezing, rales or rhonchi.  
The diagnosis was, bronchitis due to cigarette smoking.  On 
NG examination in December 1989, the veteran reported having 
shortness of breath.  On VA examination in December 1992, it 
was noted that the veteran's lungs showed no abnormalities 
and that pulmonary function tests were normal.  It was stated 
that the veteran did not have evidence of COPD.  X-rays 
showed no acute pulmonary infiltrate or effusion.   

On VA examination in January 1998, the examiner stated that 
the veteran was a longtime smoker, but did not have 
significant obstructive lung disease based on his pulmonary 
function studies.  It was noted that his July 1997 chest X-
ray showed some granulomas that were present in the left base 
and left hilum.  The record does not support a finding that 
the veteran currently has a lung disability that is related 
to service.  No current pulmonary findings have been made, 
and there is no medical nexus between any claimed lung 
disability and the veteran's military service.  Thus, the 
claim cannot be allowed.  

As to the cardiovascular disability, the Board notes that in 
December 1985, on NG examination, the veteran had an abnormal 
EKG on a NG over 40 examination.  On VA examination in 
December 1992, blood pressure was 130/70, and there was no 
cyanosis, clubbing, pallor or edema.  There was no 
cardiomegaly, and heart sounds were normal.  The examiner 
found that the veteran had a mild right deviation on his EKG 
and that apart from that he had a normal cardiac examination 
with no evidence of ischemic heart disease on exercise TMT.  
It was opined that the right axis deviation was a variant of 
normal.  The diagnosis was, normal cardiac examination.  

The record does not support a finding that the veteran 
currently has a cardiovascular disability that is related to 
service.  No current findings of heart disease have been 
made, and there is no medical nexus between any claimed heart 
disability and the veteran's military service.  Thus, the 
claim cannot be allowed.  

The Board is aware of the veteran's statements and hearing 
testimony as well as the lay statements offered in his 
behalf.  While the veteran and other lay individuals are 
competent to provide evidence of visible symptoms, they are 
not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  There is no objective evidence of record in the form 
of medical treatment or examination records that show that 
the veteran has current disabilities related to his military 
service.  


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a bilateral knee 
disability and the claim is reopened.  

Service connection for a bilateral knee disability is denied.  

New and material evidence has been received to reopen a claim 
of entitlement to service connection for defective hearing, 
and the claim is reopened.  

Service connection for a lung disability is denied.  

Service connection for a cardiovascular disability is denied.  

An increased evaluation for a left shoulder disability is 
denied.  

An increased evaluation for a left wrist disability is 
denied.   

A separate 10 percent rating for a left wrist disability is 
granted.  

An increased evaluation for a left ankle disability is 
denied.    

An increased evaluation for post-traumatic stress disorder 
(PTSD) is denied.  


REMAND

The record shows that the veteran served in Vietnam and was 
exposed to combat.  He has been diagnosed by a VA examiner in 
early 1998 with defective hearing related to noise exposure.  
As to a skin rash of the right foot, service records show 
that the veteran was treated in 1983 for a rash on his right 
foot and the diagnosis was, eczema.  He was seen on several 
occasions thereafter for similar complaints.  On VA 
examination in December 1992, the veteran gave a history of 
athletes feet in the past which was treated and that he did 
not have any more.  On March 1994 NG examination, the veteran 
gave a history of skin problems.  On VA examination in 
December 1997, the veteran complained of itching pain in the 
foot and blisters.  The examiner found that the condition was 
currently not active except for mile scaling and 
hyperkeratosis.  The diagnosis was, dermatophytosis, chronic, 
intermittent, present while on active duty, by history.  

The record shows that the veteran served in Vietnam in the 
military and was exposed to combat.  He has stated that his 
defective hearing is related to the noise exposure in 
service.  A VA examiner has stated that the veteran's 
defective hearing was due to noise exposure; however it has 
not been specifically been related to the veteran's military 
service.  

In addition, the veteran was treated in service for skin 
complaints, and the veteran has currently been diagnosed with 
a skin rash of the right foot.  This was noted to be 
inactive, and the disability was related to service by 
history.  The Court concluded in Ardison v. Brown, 2 Vet. 
App. 405 (1994) and Bowers v. Brown, 2 Vet. App. 675, 676 
(1992), that whenever possible examinations of skin 
conditions should be made when most disabling.  The Board 
finds that the veteran should be afforded an examination by a 
dermatologist regarding the etiology, nature and severity of 
his skin disorder prior to appellate disposition of his 
appeal.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his defective 
hearing and his skin disability.  With 
any necessary authorization, the RO 
should attempt to obtain and associate 
with the claims folder copies of all 
pertinent treatment reports identified by 
the veteran, which are not currently of 
record.   Once received, these records 
should be associated with the claims 
folder.  

2. The RO should schedule the veteran for 
an examination by an audiologist, to 
evaluate the veteran's defective hearing.  
The veteran should be informed of the 
potential consequences of his failure to 
appear.  All indicated studies should be 
performed.  A complete history, must be 
taken.  The claims file and a copy of 
this remand must be made available to the 
examiner for review, and this should be 
noted in the record.  An opinion should 
be given as to whether any defective 
hearing disability is at least as likely 
as not related to acoustic trauma in the 
veteran's military service.   A complete 
rationale for all opinions and 
conclusions expressed should be given.  

3.  The RO should schedule the veteran 
for an examination by a board certified 
dermatologist, if available, to evaluate 
the veteran's skin disability and to 
determine the nature and extent of any 
dermatologic disorders found to be 
present.  Efforts should be made to have 
the veteran examined during the active 
stage of his skin complaints.  The 
veteran should be informed of the 
potential consequences of his failure to 
appear.  Any and all studies deemed 
necessary by the examiner should be 
accomplished.  The RO must furnish the 
examiner with the claims file and a copy 
of this remand prior to the examination 
and such action must be noted in the 
record.  If the veteran is found to have 
a dermatologic disorder, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's currently diagnosed 
dermatologic disorder are related to the 
complaints and findings noted during 
service.  A complete rationale for all 
opinions and conclusions expressed should 
be given.  

4.  After the examinations have been 
completed, the RO should review the 
examination reports to ensure that they 
comply with the directives of this 
remand, and if any does not, it must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  


5.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal.  





The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, or if a timely Notice of 
Disagreement is received as to any other matter, the veteran 
and his representative should be provided with an appropriate 
Supplemental Statement of the Case.  After allowing the 
veteran appropriate time to respond, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this 

remand, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

